                 Case 18-12491-CTG               Doc 2358        Filed 04/27/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          :      Chapter 11
                                                                :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                              Case No. 18-12491 (CSS)
                                                                :
                  Debtors.                                      :      (Jointly Administered)
                                                                :
                                                                :      Related Docket No. 2212
--------------------------------------------------------------- x


               FEE EXAMINER’S AMENDED FINAL REPORT ON THE
         FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT
        OF EXPENSES OF SILLS CUMMIS & GROSS P.C., AS CO-COUNSEL TO
        THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, FOR THE
         PERIOD FROM NOVEMBER 14, 2018 THROUGH SEPTEMBER 30, 2020
       AND FOR ESTIMATED FEES INCURRED PREPARING FEE APPLICATIONS

 On December 10, 2018, the Court2 issued an order (the “Order”) [Docket No. 274] appointing M.
 Jacob Renick of M. J. Renick & Associates LLC as the fee examiner (the “Fee Examiner”) in the
 above-captioned cases. The Order states, in part, that, “unless otherwise ordered by the Court, this
 Order shall apply to all professionals retained in these chapter 11 cases (the “Retained
 Professionals”) requesting compensation and/or reimbursement of expenses for services rendered
 1
   The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
 number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
 L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
 Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
 Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
 HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
 Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
 (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
 Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
 (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
 Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
 Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
 Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
 Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
 L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1,
 LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
 (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
 Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
 Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices
 and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.


 2
      All capitalized terms not defined herein shall have the meanings ascribed to them in the Order.


                                                            1
                Case 18-12491-CTG               Doc 2358         Filed 04/27/21         Page 2 of 3




pursuant to 327, 330, 331 or 1103 of the Bankruptcy Code [Order ¶2].

The Order states, in part, that the Fee Examiner shall, “review Applications (and related Fee Detail)
filed by each Applicant in these chapter 11 cases.” [Order ¶ 9(a)]. The Order also states that, “[t]he
Fee Examiner shall ensure that the fees and expenses paid by the Debtors to Retained Professionals
are reasonable, actual, and necessary as required by section 330 of the Bankruptcy Code by
monitoring, reviewing, and, where appropriate, objecting to Applications filed and invoices
submitted by the Retained Professionals. [Order ¶ 4].

The subject of this amended report3 (the “Final Report”) is the Final Application for Compensation
and Reimbursement of Expenses of Sills Cummis & Gross P.C. (the “Applicant”) [Docket No.
2212] requesting compensation for services rendered as Co-Counsel to the Official Committee of
Unsecured Creditors for the period November 14, 2018 through September 30, 2020 and for
estimated fees incurred preparing fee applications (collectively, the “Application” and the
“Application Period”). The Applicant is seeking a final award of $2,776,762.25 in compensation
and $56,871.89 in the reimbursement of expenses.

In the Fee Examiner’s Final Report dated April 8, 2021, it was indicated that the above requested
amounts did not reflect the previously agreed to reductions of $33,000.00 in compensation and
$307.15 in the reimbursement of expenses. It has since come to the attention of the Fee Examiner
that the requested final award did reflect the previously agreed to reductions of $33,000.00 and
$307.15.

The process undertaken by the Fee Examiner for this Report was a detailed review of the
Applicant’s monthly time and expense entries for the Application Period. This review was to
assure the Court that the efforts undertaken by the Applicant were within the construct of the Order
authorizing retention of the Applicant [Docket No. 423]. The Fee Examiner previously reviewed
and issued its Final Reports to the Court on the First through the Fifth Quarterly Applications
which cover the period November 14, 2018 through January 31, 2020 [Docket Nos. 1049, 1316,
1565, 1950, and 2241] and which are included in the Application Period.

The Fee Examiner’s review included but was not limited to assure compliance to the applicable
standards of section 330 of the Bankruptcy Code, Bankruptcy Rule 2016, Local Rule 2016-2, the
Interim Compensation Order [Docket No. 198] and [the Department of Justice] Appendix B
Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
Under United States Code by Attorneys in Larger Chapter 11 Cases (the “Guidelines”).

During the course of the Fee Examiner’s review, the Fee Examiner questioned the Applicant on
specific matters including but not limited to the percentage of partner time relative to the time of
all professionals, whether certain tasks could have been performed by associates instead of partners
and the vagueness of certain entries. Although the Applicant provided sufficient explanations and

3
  This Final Report is being issued pursuant to the Order (Order ¶ 9(f)), which states in part, “[t]he Final Report shall
be in a format designed to quantify and present factual data relevant to whether the requested fees and expenses of
each Retained Professional meet the applicable standards of section 330 of the Bankruptcy Code and Local Rule
2016-2. The Final Report shall also inform the Court of any proposed consensual resolutions of the fee and expense
reimbursement request for each Retained Professional and the basis for such proposed consensual resolution…”

                                                            2
            Case 18-12491-CTG        Doc 2358    Filed 04/27/21    Page 3 of 3




documentation to satisfactorily address the issues raised by the Fee Examiner, the Applicant
voluntarily agreed to reduce its requested compensation by $12,500.00. In addition, the Fee
Examiner inquired as to nature of certain expenses and was provided with the related
documentation.

Based upon its review, the Fee Examiner recommends the Court’s approval of the Applicant’s
request for a final allowance of $2,764,262.25 in compensation and $56,871.89 in the
reimbursement of expenses.

Dated: April 27, 2021                            M. J. RENICK & ASSOCIATES LLC


                                                 /s/M. Jacob Renick
                                                 M. Jacob Renick, CPA, CIRA
                                                 Principal
                                                 51 Seacord Road
                                                 New Rochelle, NY 10804
                                                 (914) 813-0880
                                                 jrenick@mjrenick.com

                                                 Fee Examiner




                                             3
